Citation Nr: 1503518	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of right ankle fracture.

2.  Entitlement to service connection for residuals of right hand fracture, to include as secondary to residuals of right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In February 2013 the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that service connection is warranted for residuals of a right ankle fracture because he fractured his right ankle during service and he has continued to have right ankle problems ever since.  The service treatment records confirm that the Veteran fractured his right lateral malleolus in 1970.  The Veteran claims that service connection is warranted for residuals of right hand fracture because it is the result of him falling due to the instability of his right ankle.  At the hearing the Veteran also seemed to relate his current residuals of right hand fracture to a right finger injury in service.

The Veteran underwent a VA examination in May 2008.  The examiner diagnosed the Veteran with normal right ankle.  However, subsequently, the medical evidence, to include a March 2009 MRI, reflects a diagnosis of tenosynovitis of the flexor hallucis longus, healed distal fibular fracture, and suspected healed medial malleolar avulsion.  A February 2012 X-ray study reveals minimal degenerative spurring of the right ankle joint.  Moreover, a February 2012 VA treatment record reflects a diagnosis of lateral instability of the right ankle.  The physician commented that the Veteran's right ankle is so unstable that it is posing a danger to him in that it is causing frequent falls.  It was noted that the Veteran needs to have lateral ligament reconstruction.

Additionally, a May 2009 VA treatment record reflects the Veteran's complaints of chronic pain in the right ankle.  The Veteran indicated he had injured his right ankle in the military (he fractured the ankle and it was placed in a cast).  The Veteran reported that ever since the in-service injury, his foot had not been the same.  It was noted that he gets frequent ankle sprains and his tendons pop out.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the May 2008 VA examination report is inadequate because it is based upon an inaccurate factual premise, as the Veteran clearly has a current diagnosis of an ankle disability.  Therefore, a remand is required for a new examination and medical opinion.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claimed residuals of right hand fracture, the Board notes that the Veteran did injure the right middle finger in service in 1971.  X-ray studies in May 1971 did not reveal any evidence of significant pathology.  The Veteran submitted private treatment records from August 2012 which reflect complaints of right arm, hand, and wrist pain.  

The Board finds that under the circumstances, a VA examination should also be conducted in order to determine the nature and etiology of any current residuals of right hand fracture, to include whether it is secondary to the right ankle fracture (should that disability become service-connected).  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

[The Board notes that the issue of entitlement to service connection for residuals of right hand fracture to include as secondary to residuals of right ankle fracture is inextricably intertwined with the issue of entitlement to service connection for residuals of right ankle fracture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the right ankle disability claim must be addressed before the Board can adjudicate the secondary service connection issue on appeal.]

As the Veteran receives medical treatment through VA, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date VA treatment records dating from June 2012 to the present, and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any current residuals of right ankle fracture/right ankle disability (to include the currently diagnosed degenerative spurring of the right ankle joint, healed old fracture medial malleolar avulsion, right ankle instability, and any other current pertinent right ankle diagnoses) and any current residuals of right hand fracture/right hand disability.

The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing, to include X-rays or magnetic resonant imaging tests (MRIs) should be conducted. 

* With respect to the current right ankle disability present (to include the currently diagnosed degenerative spurring of the right ankle joint, healed old fracture medial malleolar avulsion, right ankle instability, and any other current pertinent right ankle diagnoses), the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that such disability is etiologically related to service, to include the 1970 fracture of the right lateral malleolus.

* With respect to any residuals of right hand fracture/right hand disability present, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any currently present residuals of right hand fracture/right hand disability is etiologically related to service, to include the 1971 injury to the right middle finger.

* If the examiner finds that the Veteran's current right ankle disability is etiologically related to service but that any right hand disability is not etiologically related to service, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any right hand disability is caused or aggravated by his service-connected right ankle disability, to include as due to falls caused by the right ankle disability/instability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must discuss the Veteran's contentions that he has had right ankle symptoms/problems ever since he fractured it in service.  The examiner must also discuss the February 2012 VA treatment record in which the physician commented that the Veteran's right ankle is so unstable that it is posing a danger to him in that it is causing frequent falls.  

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.
 
3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §3.158, 3.655 (2014).
 
4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


